Verdict for the plaintiff, and judgment for the sum of 3,082l. 9s. 7d. current money, debt and costs. On motion of the plaintiff, by his counsel, it was ruled by the court that the plaintiff have liberty to levy by execution, the sum of 504/. 16s. 4 d. current money, being such part of the principal sum of money, and interest due, by the condition of the writing obligatory, mentioned in the declaration in this cause, on the 1st day of January, 1791; *95but the judgment to stand as a security for future arrears of principal and interest, with liberty to apply to this court, from time to time, to sue fresh executions thereon. -